DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement filed 11/10/2021 for the application filed 4/23/2020. Claims 16-35 are pending:
Claims 29-35 have been withdrawn without traverse in the reply filed 11/10/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17382705.6, filed on 10/23/2017.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 16-28) in the reply filed on 11/10/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference 58 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show plasma generator 92 in Figure 7, arc welding system 96 in Figure 9 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 16 includes the limitation “a curing system for curing the material on the substrate” 
wherein the specification recites “the curing system may include a laser generator, an electron gun, a plasma generator, a cold spray system, an arc welding system, or any other suitable system for curing the material” (see Paragraph [0016] of Application). Therefore, specification recites the curing system may include a laser generator, an electron gun, a plasma generator, a cold spray system, an arc welding system, or any other suitable system for curing the material as corresponding structure for the claimed placeholder of “a curing system”.
	Claim 16 further includes the limitation “a moveable molding assembly configured to move with the nozzle so as to mold the material before the material has cured”, wherein the specification 
	Claim 18 includes the limitation “a first and second mold… so as to laterally limit the melted material”, wherein Claim 19 recites “at least one of the first mold or the second mold comprises a roller or a sliding plate, at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal” (See Claim 19 of Application). Therefore, specification recites at least one of the first mold or the second mold comprises a roller or a sliding plate, at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal as corresponding structure for the claimed placeholder of “a first and second mold”.
Claim 22 includes the limitation “one or more sensors for monitoring the exterior surface of the layers”, wherein the Specification recites “sensors 67, 69 may be configured to measure temperature, rate of cure, thickness, etc. of the component 74 and may also be configured to monitor various parameters of the laser 72” (See Paragraph [0060] of Application). Therefore, specification recites sensors 67, 69 may be configured to measure temperature, rate of cure, thickness, etc. of the component 74 and may also be configured to monitor various parameters of the laser 72 as corresponding structure for the claimed placeholder of “a sesnor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochi et al. (US 20180071983 A1), hereinafter Ochi.
Regarding Claim 16, Ochi discloses an additive manufacturing system for producing a component (shaping device 10 forms object 50 Figure 1A), the additive manufacturing system comprising: a substrate (shaping table 14 Figure 1A); a nozzle mounted relative to the substrate for depositing a material onto the substrate (inkjet head 102mo discharges ink from each nozzle Figure 1A-1B [0044]); a curing system for curing the material on the substrate (light sources 104 Figure 1B), wherein the cured material builds up on the substrate to form the component using successive layers atop each other (104 cures the ink on top of table 14 Figure 1A-1B); and, a moveable molding assembly arranged on an exterior surface of the successive layers (flattening roller 106 exterior to object 50 Figure 1A-1B), the moveable molding assembly configured to move with the nozzle so as to mold the material before the material has cured (106 moves with nozzle heads 102 Figure 1B controller 30 moves head unit 12 with 106 and 102 [0058] Figure 1A).

    PNG
    media_image1.png
    477
    775
    media_image1.png
    Greyscale

Regarding Claim 17, Ochi discloses the moveable molding assembly is mounted to the nozzle (106 is mounted to head unit 12 with nozzles 102 Figure 1B).

    PNG
    media_image2.png
    335
    508
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20180071983 A1) in view of Susnjara (US 2017/0182698 A1).
Regarding Claim 18, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the moveable molding assembly comprises a first mold and a second mold, the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material.
In the analogous art, Susnjara teaches an apparatus provided for printing or building three-
dimensional object (Abstract). Susnjara discloses the moveable molding assembly comprises a first mold and a second mold (roller 59 has plurality of serrated molds Figure 6A), the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material (arranged on opposite sides of object in lateral direction Figure 6A). Susnjara teaches the advantage of such a serrated roller is because it is effective in causing outlying portions of such fibers to engage and penetrate heated adjacent plies, enhancing the fusion of such plies ([0022]). The teachings of Susnjara and the claimed invention would be considered analogous because both ascertain an apparatus provided for printing or building three-dimensional object (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the moveable molding assembly comprises a first mold and a second mold, the first and second molds arranged on opposing sides of the component so as to laterally limit the melted material, as the additive manufacturing system of Ochi because it is effective in causing outlying portions of such fibers to engage and penetrate heated adjacent plies, enhancing the fusion of such plies ([0022]).

    PNG
    media_image3.png
    556
    512
    media_image3.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20180071983 A1) in view of Susnjara (US 2017/0182698 A1) as applied to Claim 18 above, and further in view of Kritchman et al. (US 20050104241 A1, submitted by applicant in IDS filed 07/28/2020), hereinafter Kritchman.
Regarding Claim 19, Ochi in view of Susnjara disclose all of the limitations as set forth above in the rejection of Claim 18. Susnjara further discloses at least one of the first mold or the second mold comprises a roller or a sliding plate (serrated roller imparts shape on object Figure 6A). Ochi in view of Susnjara are silent in disclosing at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal.
In the analogous art, Kritchman teaches an apparatus provided for printing or building three-
Abstract) through deployment of nozzles and curing units (Figure 1). Kritchman discloses at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal (roller 200 of correcting apparatus 150 has a surface made of aluminum or other suitable metals [0075]). Kritchman teaches the advantage of the metallic roller are common in order to minimize wear of the roller by its cleaning blade, thereby enhancing longevity of the apparatus ([0075]). The teachings of Kritchman and the claimed invention would be considered analogous because both ascertain an apparatus provided for printing or building three-dimensional object (apparatus for additive manufacturing, Abstract) through deployment of nozzles and curing units (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi in view of Susnjara such that at least one of the first mold or the second mold being constructed of at least one of ceramic, plastic, or metal, as the additive manufacturing system of Ochi in view of Susnjara in order to minimize wear of the roller by its cleaning blade, thereby enhancing longevity of the apparatus ([0075]).
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20180071983 A1) in view of Kritchman (US 20050104241 A1).
Regarding Claim 20, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the moveable molding assembly comprises at least one of pressurized air or magnetic repulsion.
In the analogous art, Kritchman teaches an apparatus provided for printing or building three-
dimensional object (apparatus for additive manufacturing, Abstract) through deployment of nozzles and curing units (Figure 1). Kritchman discloses the moveable molding assembly (correcting apparatus 150 with roller 200 Figure 2A) comprises at least one of pressurized air or magnetic repulsion (pressure roller 800/900 Figure 8A and 9B). Kritchman teaches the advantage of such a pressure roller include [0095]). The teachings of Kritchman and the claimed invention would be considered analogous because both ascertain an apparatus provided for printing or building three-dimensional object (apparatus for additive manufacturing, Abstract) through deployment of nozzles and curing units (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the moveable molding assembly comprises at least one of pressurized air or magnetic repulsion, as the additive manufacturing system of Ochi so that the roller's surface rotates at the same tangent speed as the relative speed of the object towards roller 800, to condense the dispensed material and thereby help improve the printing quality ([0095]).

    PNG
    media_image4.png
    779
    731
    media_image4.png
    Greyscale

Regarding Claim 21, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the moveable molding assembly comprises at least one of a cooling system or a non-stick system.
Kritchman discloses the moveable molding assembly comprises at least one of a cooling system 
or a non-stick system (roller 700 has cooling jacket 705 and cooling fan 720 Figure 7A-7B). Kritchman teaches the advantage of a cooling system are to reduce the shrinkage effect, to cool the top layer during the building process, which leads to a fabrication of a more desired object ([0093-0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the moveable molding assembly comprises at least one of a cooling system or a non-stick system, as the additive manufacturing system of Ochi in order to reduce the shrinkage effect, to cool the top layer during the building process, which leads to a fabrication of a more desired object ([0093-0094]).

    PNG
    media_image5.png
    437
    610
    media_image5.png
    Greyscale

Regarding Claim 22, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing one or more sensors for monitoring of the exterior surface of the layers, the moveable molding assembly configured to move based on the monitoring.
Kritchman discloses one or more sensors for monitoring of the exterior surface of the layers (150 has sensing apparatus 230 Figure 2A), the moveable molding assembly configured to move based on the monitoring (contact sensed by device 230 can be processed by controller 155 to move apparatus 150 [0079] Figure 1A, 2A). Krithcman teaches one advantage of the sensing device 230 is to determine whether a collision of the printing apparatus and the object being printed has occurred or may likely occur, which will increase the longevity of the system due to the preemptive detection of damage ([0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi to include one or more sensors for monitoring of the exterior surface of the layers, the moveable molding assembly configured to move based on the monitoring, as the additive manufacturing system of Ochi in order to determine whether a collision of the printing apparatus and the object being printed has occurred or may likely occur, which will increase the longevity of the system due to the preemptive detection of damage ([0077]).

    PNG
    media_image6.png
    714
    1068
    media_image6.png
    Greyscale

Regarding Claim 23, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the moveable molding assembly is placed in a predetermined location with respect to the material, the predetermined location comprising at least one of forward, beside, or aft of the material.
Kritchman discloses the moveable molding assembly is placed in a predetermined location with 
respect to the material (correcting apparatus 150 may move dependent and determined on material in tray 140 [0068]), the predetermined location comprising at least one of forward, beside, or aft of the material (150 is shown at aft of object 120 and can move accordingly to other positions [0068] Figure 1A). Kritchman teaches the advantage of moving the correcting apparatus is to enable a subsequent layer(s) to be deposited and optionally altered by roller 200, leading to a more efficient manufacturing process ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the moveable molding assembly is placed in a predetermined location with respect to the material, the predetermined [0068]).
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20180071983 A1) in view of Tsao et al. (US 20200361145 A1), hereinafter Tsao. 
 Regarding Claim 24, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the material comprises at least one of a powder or wire.
In the analogous art, Tsao teaches a system of rapid deposition, additive manufacturing,
through means of extrusion, fusion welding, and layer deposition (Abstract). Tsao discloses the material comprises at least one of a powder or wire (solid metal wire in material supply unit 402 Figure 8, [0076-0077]). Tsao teaches the advantage of such a metal wire include that a single solid wire 470 acting as a piston to its melt in a supply duct of fixed cross-sectional area can provide various volume flow rates, by varying feed rate, to satisfy the need of dispensing of materials of different sizes (widths) ([0103]). The teachings of Tsao and the claimed invention would be considered analogous because both ascertain an apparatus a system for additive manufacturing, through means of extrusion, fusion welding, and layer deposition (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the material comprises at least one of a powder or wire, as the additive manufacturing system of Ochi so that a single solid wire 470 acting as a piston to its melt in a supply duct of fixed cross-sectional area can provide various volume flow rates, by varying feed rate, to satisfy the need of dispensing of materials of different sizes (widths) ([0103]).

    PNG
    media_image7.png
    337
    351
    media_image7.png
    Greyscale

Regarding Claim 25, Ochi in view of Tsao disclose all of the limitations as set forth above in the rejection of Claim 24. Ochi is silent in disclosing the curing system comprises at least one of a laser generator, an electron gun, a plasma generator, a cold spray system, or an arc welding system.
Tsao discloses the curing system comprises at least one of a laser generator, an electron gun, a 
plasma generator, a cold spray system, or an arc welding system (the heating source for the molten metal dispensed from the head can be gas tungsten-arc welding [0111] heating unit 801 Figure 22). Tsao teaches the advantage of such an arc welding system include to locally preheat the base material at a targeted dispensing location, to sufficiently heat up the solidified material in a short time ([0111]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the curing system comprises at least one of a laser generator, an electron gun, a plasma generator, a cold spray system, or an arc welding system, as the additive manufacturing system of Ochi in order to locally preheat the base material at a targeted dispensing location, to sufficiently heat up the solidified material in a short time ([0111]).

    PNG
    media_image8.png
    359
    439
    media_image8.png
    Greyscale

Regarding Claim 26, Ochi in view of Tsao disclose all of the limitations as set forth above in the rejection of Claim 25. Ochi is silent in disclosing the wire is moveably positioned through the nozzle and arranged adjacent to the substrate, the curing system configured to melt a distal end of the wire as the distal end of the wire is fed through the nozzle, the melted wire being used to build up the component using successive layers atop each other.
Tsao discloses the wire is moveably positioned through the nozzle (metal wire 470 positioned 
through nozzle structure [0084] and pushed out exit 405 Figure 12a) and arranged adjacent to the 
substrate (material supply unit discharges metal onto substrate Figure 22), the curing system configured to melt a distal end of the wire as the distal end of the wire is fed through the nozzle (heating unit 801 heats metal through exit nozzle structure Figure 22), the melted wire being used to build up the component using successive layers atop each other (to build up layers of metal material 451 on substrate Figure 22). Tsao teaches the advantage of such an heating (curing) system to heat the wire through a nozzle include to locally preheat the base material at a targeted dispensing location, to sufficiently heat up the solidified material in a short time ([0111]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
[0111]).
Regarding Claim 27, Ochi in view of Tsao disclose all of the limitations as set forth above in the rejection of Claim 26. Ochi is silent in disclosing the wire is melted using inert gas shielding in either an open environment or in a sealed chamber.
Tsao discloses the wire is melted using inert gas shielding in either an open environment or in a 
sealed chamber (inert gas blows through casing 497 to protect metal wire 470 Figure 8, [0076]). Tsao teaches the advantage of such a sealed chamber with inert gas is to prevent oxidation of metal, leading to a more efficient printing process ([0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the additive manufacturing system of Ochi such that the wire is melted using inert gas shielding in either an open environment or in a sealed chamber, as the additive manufacturing system of Ochi in order to prevent oxidation of metal, leading to a more efficient printing process ([0076]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 20180071983 A1).
Regarding Claim 28, Ochi discloses all of the limitations as set forth above in the rejection of Claim 16. Ochi is silent in disclosing the component comprises a wind turbine component, the wind turbine component comprises at least one of a rotor, a nacelle, a tower, a blade root section, a blade tip section, a spar cap, a shear web, or a rotor blade panel, the rotor blade panel comprising at least one of a pressure side surface, a suction side surface, a trailing edge, a leading edge, or combinations thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754